 LONGSHOREMEN'S ASSOC.,LOCAL 1248273InternationalLongshoremen'sAssociation,Local1248,AFL-CIOandInternational Longshoremen'sAssociation,Local 1458,AFL-CIO'andInterna-tional Longshoremen's Association,AFL-CIO, Dis-trict CouncilandInternational Longshoremen's As-socation,AFL-CIOandU.S. Naval Supply Center.Cases 5-CC-571, 5-CC-572, 5-CC-573, and 5-CC-574which is composed of various steamship lines,steam-ship agencies,and stevedoring companies doing busi-ness in the Hampton Roads,Virginia,port area.SupplyCenter was not a member of the Association.The con-tract contained the following clauses:The ILAshall have...allwork of rigging andunrigging of cargo and passenger vessels and theloading and discharging of their cargoes.... .January 31, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn August 31, 1971, Trial Examiner William W.Kapell issued the attached Decision in this proceeding.Thereafter, all parties filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions but only as modifiedherein.U.S.Naval Supply Center (Supply Center) is en-gaged at Norfolk, Virginia, in the receipt, storage, andtransshipment of ocean cargo through the ports ofHampton Roads, Virginia. For more than 30 years,Supply Center has shipped from and received at its owndocks U.S. Department of Defense break-bulk cargo byeither commercial vessels or ships operated by the De-partment of Defense. The loading and unloading ofbreak-bulk cargo at the Supply Center docks has beenperformed by the Supply Center's own employees who,since 1964, have been represented by International As-sociation of Machinists and Aerospace Workers, AFL-CIO (IAM). Since 1967, the Supply Center has alsoshipped Department of Defense cargo by containersowned and supplied by oceangoing transportation com-panies. The containers have been stuffed by the SupplyCenter's employees at its own docks and then truckedto commercial terminals in the ports of HamptonRoads, where they have been loaded onto oceangoingvessels by employees of stevedoring companies who arerepresentedbyRespondent InternationalLong-shoremen's Association, Local 1248, AFL-CIO (ILA).ILA had a collective-bargaining contract effectivefrom October 1, 1968, to September 30, 1971, withHampton Roads Maritime Association (Association)'During the hearing Respondents' unopposed motion to dismiss thecomplaint againstRespondent Local 1458 because of noninvolvementherein was granted*Containers owned or leased by Employer-signa-tory members ... which are destined for or comefrom, any person ... who is not the beneficialowner of the cargo, and which either comes fromor is destined to any point within a 50-mile radiusfrom the center of any North Atlantic Districtport shall be stuffed and stripped by ILA long-shore labor... .On December 11, 1970, the ILA notified the As-sociation that it deemed shipowners who permittedtheir containers to be stuffed and unstuffed at the Sup-ply Center by civil service workers were in violation ofthe collective-bargaining contract with the Associationand that it would demand a penalty of $1,000 for eachcontainer "stuffed or unstuffed by Government work-ers.... " In the same letter the ILA further threatenedto demand renegotiation of container provisions of thecontract and to refuse to work the specific containersinvolved. By letter of April 7, 1971, to the Association,the ILA reiterated the threats contained in its letter ofDecember 11, and also demanded all work involved inthe loading at the Supply Center of commercial shipsowned and controlled by signatories to the ILA con-tract under threat of refusing to load cargo when theships called at other commercial ports. On or aboutApril 16, 1971, ILA instructed its members not to loadapproximately 120 containers, which had been stuffedat the Supply Center, onto commercial ships operatedby signatories to the ILA contract. Since April 27,1971, ILA has also instructed its members not to han-dle or load such containers onto motor carrier equip-ment for shipment back to the Supply Center.The General Counsel contends that by the foregoingthreats and coercive conduct, Respondents sought tocompel the stevedoring companies to cease doing busi-ness with the shipping companies and the latter withthe Supply Center in violation of Section 8(b) (4) (1) and(ii) (B) of the Act. The Trial Examiner found thatRespondents' conduct aimed at securing the work ofhandling break-bulk cargo at the Supply Center wasprimary activity and therefore not unlawful because theILA's collective-bargaining contract with the Associa-tion provided that ILA members were to perform suchwork. "Thus, ILA's action was addressed to the laborrelations of the contracting employers vis-a-vis their195 NLRB No. 41 274DECISIONSOF NATIONALLABOR RELATIONS BOARDown employees."' On the other hand, he found thatRespondents' conduct with respect to containerizationwas violative of Section 8(b) (4) (i) and (ii) (B) because,under his construction of the relevant container provi-sions in the ILA contract, the stuffing and unstuffing ofcontainers containingmilitary supplies and the per-sonaleffect of military personnel was not reserved toILA members. Thus, according to the Trial Examiner,the Respondents cannot claim that by their conductthey were striving to preserve unit work bargained forin the ILA contract. All parties have excepted to theTrial Examiner's findings: General Counsel and U.S.Navy to the dismissal of allegations concerning break-bulk cargo, and the rationale for finding a violation onthe containerissue;Respondents to the finding of viola-tion.We agree with the positions of the General Counseland the U.S. Navy. There is no question but that Re-spondents' conduct constitutes inducement of em-ployees and coercion of employers within themeaningof Section 8(b) (4) (i)and (ii).The single question iswhether the employer-members of the Associationagainstwhom Respondents directed their conduct areprimary or secondary employers in the disputes overthe handling of break-bulk cargo and stuffing of con-tainers atthe Supply Center. If the former, Respond-ents' conduct is lawful; if the latter, it is clearly unlaw-ful.At the outset it should be noted that this is not a caselikeNational Woodwork,'where theunion's sole objec-tive was the protection of traditional unit work of unionmembers from diminution as the result of changes intechnology. ILA members had never handled, so far asappears, either break-bulk or container cargo at theSupply Center. Whatever the charter jurisdiction of theILA, it had not in practice been extended to the SupplyCenter. This is therefore a case of a "union seeking torestrict by contract or boycott an employer.... for thepurpose of acquiring for its members work that had notpreviously been theirs."' We hold that under these cir-cumstances members of the Association are neutralemployers and the pressure exerted on them is for anobjective prohibited by Section 8(b) (4) (B) of the Act.'Work at the Supply Center is performed for the U.S.Navy by employees hired by the latter. These em-ployees have never been part of the work unit coveredby the collective-bargainingagreement between the As-sociation and Respondents. Nor has the precise workwhich is the focus of the dispute herein ever been per-formed by employees working under thatagreement.The sole function of the shipowners with respect tosuch work historically has been the receivingand trans-shipping of cargo to designated ports; that of the steve-dore companies, the loadingand unloadingof cargodelivered to them for that purpose. The ILA's realdispute is thus with the U.S. Navy. Its demands canonly be met if the U.S. Navy were to replace its ownemployees represented by the IAM with ILAmembers.The U.S. Navy is therefore the primary employer, andthe shipping and stevedoringcompanies are neutralswho are embroiled by Respondents in a dispute nottheir own in order to compel them to cease doing busi-ness with the primary employer in the hope that thiswill induce the primary employer, the U.S. Navy, togive in to the ILA's demands.6 The fact that the restric-tive provisions in the ILA-Association collective-bar-gaining contract, upon which Respondents rely may inother circumstances have valid work preservation ob-jectives,' does not mean that they can beused as ashield for conduct aimed not at work preservation butat acquisition of work historically performed by em-ployees in another work unit. Accordingly, we find thatby inducing employees of Association members to en-gage in work stoppages, and by this conduct and bythreats directed to Association members with an objectof forcing certain Association members to cease doingbusiness with other Association members and, in turn,forcing these other members to cease doing businesswith Supply Center, thereby bringing pressure to bearon Supply Center to displace its own employees' han-dling break-bulk cargo and containers at the SupplyCenter with ILA members, Respondents violated Sec-tion 8(b) (4) (i) and (ii) (B) of the Act.'THE REMEDYHaving found that Respondents have engaged in un-fair labor practices in violation of Section 8(b) (4) (i)and (ii) (B) of the Act, we shall order Respondents tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.National Woodwork Manufacturers Association v N.L.R B.,386 U S612.Id.Id.at648 (Memorandumof MrJustice Harlan)Local Union No. 98 of the Sheet Metal Workers, etal (Cincinnati SheetMetal & Roofing Company),174 NLRB No 22,enfd.433 F.2d 1189(C.A D C ),Local Union No 141 of the Sheet Metal Workers; et al. (Cincin-natiSheet Metal & Roofing Company),174 NLRB No. 125, enfd 425 F 2d730 (C.A 6).6InternationalBrotherhood ofElectrical Workers, Local 501, et al [Sam-uel Langer] v NL.R.B.,181 F 2d 34, 37 (C A 2), affd 341 U.S. 694.'SeeIntercontinentalContainer Transport Corp. v New Pork ShippingAssociation,426 F.2d 884 (C A 2)°InternationalAssociation of Hear and Frost Insulators and AsbestosWorkers (WestinghouseElectric Corp.),193 NLRB No4;Truck Driversand Helpers Local Union No. 355 (A. S. Abell Company),183 NLRB No99 LONGSHOREMEN'S ASSOC.,LOCAL1248275ORDERRespondents,InternationalLongshoremen'sAs-sociation, Local 1248, AFL-CIO, International Long-shorement's Association, AFL-CIO, District Council,and International Longshoremen's Association, AFL-CIO, their officers,agents, andrepresentatives, shall:1.Cease and desist from (a) engagingin, or inducingor encouraging employees of United States Lines, Inc.,American Export Isbrandtsen Lines, Inc., SouthernStevedoring Corporation, Atlantic and Gulf Stevedore,Inc., and NorfolkInternationalTerminal, or any otherperson engagedin commerce or in an industry affectingcommerce,to engagein a strike or refusal in the courseof their employment to use, manufacture, process,transport, or otherwise handle or work on any goods,articles,materials, or commodities or to perform anyservices; or (b) threatening, coercing, or restraining anyof the above-named employers or any other personengagedin commerce or in an industry affecting com-merce, by threatening to impose or imposing $1,000fines, or by othermeans,where in either case an objectthereof is to force or require any of the above-namedemployers, or any other person, tocease using,selling,handling, transporting, or otherwise dealing in theproducts of any other producer, processor, or manufac-turer, or to cease doing business with Naval SupplyCenter or any other person.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Notifymembers of InternationalLong-shoremen's Association, Local 1248, AFL-CIO, thatRespondents have no objection to loading or unloadingcargo, including containers, that has been handled byemployees of U.S. Supply Center.(b)Notifymembers of InternationalLong-shoremen's Association, Local 1248, AFL-CIO, thatany previous instructions, requests, or appeals whichRespondents have madeagainstloading or unloadingcargo, including containers, forwarded by U.S. SupplyCenter as set forth in (a) above, have been withdrawn.(c) Post at their business offices and meeting halls,copies of the attached notice marked "Appendix."' Co-pies of said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed by Re-spondents' representatives, shall be posted by them im-mediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall be takenIn the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the NationalLaborRelations Board."by Respondentsto insurethat said notices are not al-tered, defaced, or covered by any other material.(d) Furnish said Regional Director with signed co-pies of the aforesaid notice for posting by United StatesLines, Inc., American Isbrandtsen Lines, Inc., South-ern Stevedoring Corporation, Atlantic & Gulf Steve-dore, Inc., and NorfolkInternationalTerminal, or suchof said employers as may be willing, at all places wherenotices to their respective employees are customarilyposted.(e)Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to comply here-with.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all sides had the opportunity topresent their evidence it has been found that we vi-olated the law by committing unfair labor practices.Accordingly we post this notice and we will keep thepromises that we make in this notice.WE WILL NOT (a)engage in,or induce or en-courage employees of United States Lines, Inc.,American Export Isbrandtsen Lines, Inc., South-ern Stevedoring Corporation, Atlantic and GulfStevedore, Inc., and Norfolk International Termi-nal or any other person engaged in commerce orin an industry affecting commerceto engage in, astrike or a refusal in the course of their employ-ment, to use, manufacture, process, transport, orotherwise handle or work on any goods, articles,materials, or commodities, or to perform any ser-vices, or (b) threaten, coerce or restrain any of theabove-named employers or any other person en-gaged in commerce or in an industry affectingcommerce, by threatening to impose or imposing$1,000 fines, or by othermeans,where in eithercase an object thereof is to force or require any ofthe above-named employers, or any other person,to cease using,selling.handling, transporting, orotherwisedealing inthe product of any other pro-ducer, processor, or manufacturer or to cease do-ing business with any other person or with U.S.Naval Supply Center.WE Do hereby cancel and withdraw any ordersand instructions given to our members and anyother individuals not to load or otherwise handlecargo forwarded from U.S. Naval Supply Center.WE WILL and do hereby notify our members,and other individuals employed by the above-named employers, that we have no objection to 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir loading or otherwise handling cargo of U.S.Naval Supply Center.INTERNATIONALLONGSHOREMEN'SASSOCIATION, LOCAL1248, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)INTERNATIONALLONGSHOREMEN'SASSOCIATION, AFL-CIO,DISTRICTCOUNCIL(Labor Organization)DatedBy(Representative)(Title)INTERNATIONALLONGSHOREMEN'SASSOCIATION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Building, Room 1019, Charles Center,Baltimore, Maryland 21201, Telephone 301-962-2822.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner: these matters, pro-ceedings under Section 10(b) of the National Labor RelationsAct, as amended, herein called the Act, were tried before meat Norfolk, Virginia, on June 16, 1971,' with all parties par-ticipating pursuant to due notice upon a complaint2 issued bythe General Counsel on June 2. The complaint alleges thatILA engaged in certain unfair labor practices in violation ofSection 8(b)(4)(i) and (ii)(B) of the Act. In its duly filedanswer ILA does not deny any of the allegations of the com-plaint' and affirmatively pleads that it engaged in concertedactivity against its primary employers with whom it is in-'All dates hereafterrefer to theyear 1971unless otherwise noted'Based on a charge filed against each Respondent(who collectively arealso referred to hereinas ILA) on April 27 by U S Naval Supply Center'Consequently,pursuantto Section 102 20 of theBoard's Rules andRegulations,the allegations are deemedto be admittedto be truevolved in a labor dispute for the protection of its work juris-diction which is protected by law.All parties were represented and were afforded an oppor-tunity to adduce evidence, to examine and cross-examinewitnesses, and to file briefs. Briefs have been received fromthe General Counsel and ILA and have been carefully consid-ered.Upon the entire record in thecases,'which consists onlyof the pleadings and documentary evidence,' I make the fol-lowing:FINDINGS OF FACTICOMMERCENaval Supply Center, a facility of U.S. Navy, Departmentof Defense,is engagedinNorfolk, Virginia, in the receipt,storage, and shipment of military transshipment ocean cargomoved through the ports of Hampton Roads, Virginia, to andfrom overseas ports, such cargo being a wide variety of mili-tary supplies owned by the United States Government orhousehold goods and personal effects owned by military per-sonnel under the control and subject to the orders of theDepartment of Defense.Hampton Roads Maritime Association (herein called As-sociation)is anorganization composed of various steamshiplines, steamshipagencies,and stevedoring companies doingbusiness in the Hampton Roads, Virginia, port area, includ-ing the city of Norfolk, Virginia, in the movement of freightin interstate and foreign commerce.Employer-members of Association include the following:United States Lines, Inc. (U.S. Lines), is a New Jerseycorporation which is engaged in the transportation of cargoby oceangoing vessels in interstate and foreign commercewith revenues far in excess of $500,000 annually.American Export Isbrandtsen Lines, Inc. (American Ex-port), is a New York corporation which is engaged in thetransportation of cargo by oceangoing vessels in interstateand foreign commerce with revenues far in excess of $500,000annually.Southern Stevedoring Corporation (Southern) and Atlan-tic and Gulf Stevedore, Inc. (A & G), are Virginia corpora-tions each of whichis engagedin the business of loading andunloading cargo onto and from vessels owned by the compa-nies engaged in interstate and foreign commerce with reve-nues in excess of $100,000 annually.Norfolk International Terminal (NIT) is a public terminalfacility owned by the city of Norfolk and operated by theNorfolk Port Authority, which is engaged in supplying termi-nal facilities to various owners of commercial oceangoingvessels, including, but not limited to, U.S. Lines and Ameri-can Export, for the storage of break-bulk cargo and cargocontainers and the loading and unloading of such break-bulkcargo and cargo containers onto and from such commercial'During the hearing ILA's unopposed motion to dismiss the complaintagainst Respondent Local 1458 because of noninvolvement herein wasgranted'Pursuant to arrangements between the General Counsel and counsel forILA, Resps Exhs admitted after No 5 have been renumbered as followsNo 6-Alston's letter of April 26,1971, to Mace reRequest for Im-mediate Arbitration under Section41 ofILA-HRMA General CargoContract,No 6-A-Alston's letter ofApril 26,1971, reDisputed ContainersPreviouslyNotified OfNo 6-B-Alston's letter of May 28,1971, to Mace re-Request forImmediate Arbitration under Section41 ofILA-HRMA General CargoContract;No 7-Telegram of April 28,1971,from Rear Admiral E W Sutherl-ing to Mr Thomas W Gleason, President, ILA LONGSHOREMEN'S ASSOC.,LOCAL1248277vessels for transportation to or from ports located in theUnited States and foreign countries.Respondents do not deny, and I find, that, at all timesmaterial herein,Naval Supply Center has been a personwithin the meaning of Section 2(1) of the Act and that U.S.Lines,American Export, Southern, A & G, and NIT havebeen employers engaged in commerce or in an industry affect-ing commerce within the meaning of Sections 2(6) and (7)and 8(b) (4) of the Act.IITHE LABORUNIONS INVOLVEDRespondents do not deny, and I find, that, at all timesmaterial herein, each Respondent has been a labor organiza-tion within the meaning of Section 2(5) of the Act. I findfurther that, at all times material herein, Local Lodge 97,InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, has also been a labor organizationwithin themeaningof Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe undenied allegations of the complaint show that:The Association exists for the purpose, among others, ofbargaining collectively on behalf of its member-employerswith labor organizations, including but not limited to ILA,concerning wages, hours, working conditions, and other con-ditions of employment of the employees of said members.At all times material herein, more particularly for 30 ormore years, Naval Supply Center has shipped from and re-ceived at its docks Department of Defense break-bulk cargoeither by commercial vessels, supplied by U.S. Lines, Ameri-can Export, and other oceangoing transportation companies,pursuant to contract, where such cargo weighs 250 tons ormore, or by "grey ships" owned and operated by the U.S.Department of Defense. Since approximately 1967 NavalSupply Center has also shipped Department of Defense cargoby containers owned and supplied by oceangoing transporta-tion companies including, but not limited to, U S. Lines andAmerican Export.The loading of break-bulk cargo onto and unloading ofsuch cargo from commercial vessels at the Naval SupplyCenter has over the years been performed by the SupplyCenter's own employees who, since approximately 1964, havebeen members of, or represented by, Local Lodge 97, Interna-tionalAssociation of Machinists and Aerospace Workers,AFL-CIO (herein called IAM). Also since 1967 the stuffingand stripping of containers as aforesaid at the Naval SupplyCenter has been performed exclusively by its own employeeswho are members of, or represented by, IAM.The assignment of the work of loading and unloadingbreak-bulk cargo and the stuffing and unstuffing of containersat the Naval Supply Center at all times material herein, whichhas been, and is being, performed by civilian employees whoare members of, or represented by, IAM, as aforesaid, hasbeen made pursuant to a current collective-bargaining agree-ment effective from April 14, 1969, to September 8, 1971.At all times material herein, containers stuffed at the NavalSupply Center by its own employees who are members of, orrepresented by, IAM have been transported by motor carrierto commercial terminals in the ports of Hampton Roads,including, but not limited to, NIT, to be loaded onto oceango-ing vessels owned and operated by, among others, U.S. Linesand American Export. The work of loading the containersonto such vessels at said commercial terminals has been per-formed by individuals who are members of, or represented by,Respondent Local 1248 and employed by various contractstevedoring companies,including,but not limited to, South-ern and A & G, and by NIT.At all times material herein, such work of loadingcontain-ers aboardoceangoing vessels atNIT, and othercommercialterminals, has been performed by individualswho are mem-bers of, or represented by, ILA pursuant to collective-bar-gaining agreementsnegotiated by and between ILA and theAssociationactingon behalf of, and binding as parties to suchagreementson, its variousmembers,including U.S. Lines,American Export, Southern, A & G, and NIT. The currentcontract has been, and is effective from October 1, 1968, toSeptember 30, 1971.At notimematerial herein has Naval Supply Center beena member of the Association or in any manner a party to theaforesaidagreementbetween ILA and the Association andany of its members, and at no time material herein has anyRespondent been certified or recognized as the collective-bargaining agentof any of Naval Supply Center's employeeswho are, and have been, engaged inthe loadingand unloadingof break-bulk cargo or the stuffing or unstuffing of containersat the Naval Supply Center.Since on and before December 11, 1970, ILA, by its offic-ers, agents, and representatives, has demanded that the workof stuffing and unstuffing of containersand sinceon or aboutApril 7, 1971, ILA has demanded that the work of loadingand unloading of break-bulk cargo on commercialvessels,respectively, at Naval Supply Center beassignedto individu-als who are members of, or represented by, ILA, rather thanto Naval Supply Center's own employees who are membersof, or represented by, IAM and who are not members of, orrepresented by, ILA.In furtherance of the aforesaiddemands,ILA, by its offic-ers, agents,and representatives, since on or about December11, 1970, has threatened to impose a $1,000 fine on anyshipowner-member of the Association which should own andsupply containers to Naval Supply Center for stuffing or un-stuffing of such containers by Naval Supply Center's ownemployees who are represented by IAM as aforesaid;since onor about April 7, 1971, threatened the Association and itsmembers, including, but not limited to, U.S. Lines, AmericanExport, Southern, A & G, and NIT, to refuse to handlecontainers stuffed at Naval Supply Center and transported toNIT as set forth above; since on or about April 6, 1971, hasordered, instructed, requested, and appealed to its membersemployed by Southern, A & G, and NIT to refuse to handleand/or load aboard oceangoing vessels of U.S. Lines andAmerican Export at NIT approximately 120 containersstuffed as aforesaid at Naval Supply Center, and since on orabout April 27, 1971, has directed its members to refuse tohandle such containers and load them onto motor carverequipment for shipment back to Naval Supply Center.At all times material herein, an object of the acts andconduct of the Respondents, and each of them, set forthabove, was and is to force or require Southern, A & G, NIT,and other persons to cease doingbusinesswith U S. Lines,American Export, and other persons thereby to force or re-quire U.S. Lines, American Export, and other persons tocease using, selling, handling, transporting, or otherwise deal-ing in the products of, and to cease doing business with, theNaval Supply CenterBy the acts and conduct described above, the Respondents,and each of them, have engaged in, and have induced andencouraged individuals employed by persons engaged in com-merce or in an industry affecting commerceto engage in, astrike or a refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or workon goods, articles, materials, or commodities, and to performservices, and have threatened, coerced, and restrained per- 278DECISIONSOF NATIONALLABOR RELATIONS BOARDsons engaged in commerce or in an industry affecting com-merce, where in either case an object thereof is to force orrequire persons to cease using,selling,handling, transporting,or otherwise dealing in the products of any other producer,processor, or manufacturer and to cease doing business withanother person.ILA's answer interposed an affirmative defense assertingthat it engaged in concerted activity against primary employ-ers with whom it is involved in a labor dispute for the protec-tion of its work jurisdiction. In support of that defense, ILAintroduced in evidence eight letters which were sent to theAssociation during the period of November 10, 1970, throughMay 28, 1971. These letters state that Association memberswere contracting out the work of stuffing and stripping theircontainers in the Hampton Roads port area in derogation oftheir bargaining agreement with ILA (hereafter referred to asthe ILA contract). Specifically, ILA claims that the shippinglines,includingU.S. Lines and American Export, have per-mitted their containers to be picked up at NIT and truckedto Naval Supply Center where they are stuffed with cargoand/or stripped by civil service workers who are employed byNaval Supply Center, after which the containers are truckedback to NIT for loading aboard ships. It alleges that thispractice is not permitted at any port on the east coast regard-less of whether the cargo is Government owned, that, in fact,the Navy is not the beneficial owner of this cargo, as claimed,nor was the "beneficial owner" exception in their containeragreement intended to apply to situations allowing govern-ment workers to invade ILA work jurisdiction on commercialvessels, that shipowners will be penalized at the rate of $1,000for each container so handled, that its repeated demands forrenegotiation of all provisions of their contract regardingcontainers, pursuant to the terms thereof, have been ignored,that its requests for arbitration in the matter have also beenignored, and that containers stuffed or unstuffed by civil ser-vice workers will not be loaded or unloaded from commercialships belonging to ship-owner signatories to the ILA con-tract.The relevant contracts admitted in evidence pertaining tothe alleged work jurisdictions involved herein are:1.The ILA contract provides that it is intended to coverthe loading and discharging of deepwater ships in the generalHampton Roads port area, and that the ILA shall have "allwork of rigging and unrigging of cargo and passenger vesselsand the loading and discharging of their cargo, including allcarpentry and lashing required in securing cargo while vesselis alongside pier." The stuffing and unstuffing of containersand their loading and unloading are covered in section 53 ofthe ILA contract and applies to an area within 50 miles of thecenter of Hampton Roads. The pertinent provisions of sec-tion 53 are attached hereto as Appendix A.2.The Military Sea Transportation Service (MSTS) Con-tainer Agreement which the Navy entered into with certainshipowners (carriers), including American Export and U.S.Lines, Association members who are signatories to the ILAcontract, provides that the shipowner (the carrier) will supplyits containers to the Navy for stuffing, for carrier pickup aftersuffing by the Navy, and for drayage of the stuffed or un-stuffed containers; that the carrier will spot and carry thecontainer to the Navy on its facilities for loading or stuffingand, after release by the Navy, the carrier will remove thecontainer to its vessel; that the carrier will pay all costs ofstevedoring for stuffing and unstuffing of containers and load-ing and discharging containers; and that the Navy will fur-nish the labor employed to stuff and unstuff the containers(except when ordered from the carrier).3.The MSTS Shipping Agreement between the Navy andthe carriersis similarto the MSTS Container Agreement withrespect to its terms and responsibilities but relatesto generalcargo ratherthan containers.4.The Naval Supply Center collective-bargaining agree-ment with IAM, the exclusive representative of its civil ser-vice employees, makes no provision for the exclusive workjurisdiction of IAM and provides for the contracting out ofbargaining unit workor assigningit to employees not in thebargaining unit, in the discretion of Naval Supply Centersubject of certain limitations.The dispute between the shipowners and ILA was broughtto a head on April 27 when 120 containers belonging to U.S.Lines and American Export were trucked to NIT after havingbeen discharged by ships of thesecompaniesat Naval SupplyCenter and stuffed by Naval Supply Center employees whoare members of IAM. Employees of Association members,pursuant to ILA instruction, refused to handle these contain-ers because these shipping lines had contracted away theirwork of stuffing containers to labor other than members ofILA in violation of the ILA contract.B.Contentions of the Parties and ConclusionsThe General Counsel contends that ILA, by orders, direc-tions, instructions, requests, and appeals, induced and en-couraged their members, employees of A & G, Southern, andNIT (secondary employers)to engagein strikes and refusalsto work for their respective employers, an object thereof beingto bring about a cessation of business between A & G, South-ern,NIT, U.S. Lines, and American Export,the signatoriesto the ILA contract, and Naval Supply Cneter. In substance,he contends that ILA's conduct was addressed to the laborrelations not of the signatories to the ILA contract but ratherto the labor relations of Naval Supply Center and its em-ployees, represented by IAM, neither of which is privy to theILA contract. Or, expressed in terms of boycott terminology,ILA exerted pressuresagainst neutralor secondary employ-ers in order to force them to cease doingbusinesswith NavalSupply Center, the primary employer. In support he citesInternational Brotherhood of Electrical Workers, Local 501 v.N.L.R.B.,181 F.2d 34, 37 (C.A. 2), affd. 341 U.S. 694, whereJudge Learned Hand stated:The gravamen of a secondary boycott is that its sanc-tions bear, not upon the employer who alone is a partyto the dispute, but upon some third party who has noconcern it it. Itsaim isto compel him to stop businesswith the employer in the hope that this will induce theemployer to give in to his employees' demands.The General Counsel contends further that neitherNationalWoodwork Manufacturers Association v. N.L.R.B.,386 U.S.612,norHouston InsulationContractors Association v.N.L.R.B.,386 U.S. 664, can support ILA's position that allitdid was to protect its work jurisdiction under the ILAcontract because its pressures were "calculated to satisfy un-ion objectives"6 at Naval Supply Center rather than at NIT.Paraphrasing the court's rationale, the General Counselargues that the Association members against whom the pres-sures were applied were neutral bystanders in a secondaryboycott involving a proscribed object in violation of Section8(b) (4) (i) and (ii) (B) of the Act.ILA contends that when the Association members in-volved herein entered into the two MSTS agreements,' in6Quoting the court's observation in theNationalWoodworkcase at644-645'These agreements appear to be made only with carriers,includingAmerican Export and U S Lines, and do notinclude stevedoring compa-nies LONGSHOREMEN'S ASSOC., LOCAL 1248279which they agreed to have certain stevedoring services per-formed by Naval Supply Center's employees, they infringedon the work jurisdiciton given to ILA members by the ILAcontract. In order to enforce that agreement, and therebypreserve its work jurisdiction, ILA engaged in lawful activi-ties directed against the employer-signatories to that con-tract, after its letters to the Association failed to elicit anyrelief or even response to its complaints and demands.As related above, I find the ILA contract provided that inthe Hampton Roads port area all work of rigging and unrig-ging of cargoand passengervessels and the loading and dis-chargingof the cargo of Association members was to beperformed by ILA employees of Association members. Whenthese members entered into the MSTS Shipping Agreement,they agreed to contract out the aforesaid work to non-ILAmembers, which by the terms of the ILA contract was re-served to ILA members. Upon failing to obtain any redressfrom the Association for breaching their contract, ILA re-sorted to directaction againstAssociation members by induc-ing their employees not to perform services in the course oftheir employment. Despite its consequences at Naval SupplyCenter, ILA was endeavoring to compel the Assocationmembers to comply with the provision of the ILA contractin the geographicareacovered by it. Thus, ILA's action wasaddressed to the labor relations of the contracting employersvis-a-vistheir own employees. As the court stated inNationalWoodwork,the touchstone in determining whether a viola-tion has been committed "is whether the agreement or itsmaintenanceis addressed to the labor relations of the con-tracting employervis-a-vishis own employees."' Under thistest,itappears, and I find, that a violation has not beenestablished herein with respect to the rigging and unriggingof cargo and the loading and discharging of cargo of Associa-tionmembers.With respect to containerization services, the ILA contractprovides that containers owned or leased by employer-mem-bers of the Association, which are destined for or come fromany person who is not the beneficial owner of the cargo, andwhich either comes from or is destined to any point withina 50-mile radius from the center of any North Atlantic dis-trict port, shall be stuffed and stripped by ILA longshorelabor at longshoreratesand under the conditions of the gen-eral cargo agreement. It also appears that a container whichcomes within each and all of the criteria applicable to con-tainers shall be stuffed and stripped by ILA longshore labor,paid and employed at longshore rates under the terms andconditions of the general cargo agreement Notwithstandingthe applicable rules on containers, LTL loads or consolidatedcontainer loads of mail, of household goods with no othertype or cargo in the container, and of personal effects ofmilitary personnel shall be exempt from the rule of strippingand stuffing.'In construing and interpreting the above-related containerprovisions of the ILA contract insofar as they affect NavalSupply Center, I find that the Navy, as an agency of theUnited States Government, is not only the beneficial owner'SeeDanielson v Painters District Council No 20 of Westchester andPutnam Counties, New York,305 F Supp. 1108, 1117, where the court inreviewing the applicable law on work preservation statedthe proper test for determining whether a § 8(b) (4) (B) violationhas occurred is whetherthe conduct of the union has as its objectthe preservation of work for unit employees, or whetherthe agreementsand boycotts are tactically calculated to satisfy the union's objectiveelsewhereThe court then quoted from theNational Woodworkcase as follows "Thetouchstoneiswhether the agreementor its maintenance is addressed to thelabor relationsof the contracting employer vis-a-vis his own employees "'See Appendix Abut the legal owner as well of military supplies or ordnanceshipped to or from Supply Center.10 I, therefore, concludethat the stuffing or unstuffing of containers containing mili-tary supplies are exempted from the work jurisdiction of ILAmembers under the ILA contract." I conclude further thatstuffing of containers with the personal effects of militarypersonnel and the stripping of such containers are also ex-empted from the work jurisdiction of ILA members under theprovisions of the ILA contract. Accordingly, ILA, by theterms of its contract, did not reserve the disputed containerservices for its members. Therefore, the Association mem-bers, who are parties to the MSTS Container Agreement, didnot infringe on their obligations under the ILA contract withrespect to said services. Thus, ILA cannot claim that, bythreatening to fine Association members who agreed to per-mit non-ILA employees to service their containers and byinstructing ILA employees of Association members not toservice such containers, it was striving to preserve unit workbargained for in the ILA contract. The thrust of its actionswas to obtain the container work at Naval Supply Center byapplying pressure to Southern, A & G, and NIT to force themto cease handling the containers of American Export andU.S.Lines and to cease doing business with them, andthereby to force American Export and U.S. Lines to ceasedoing business with Naval Supply Center. I, therefore, con-clude that, in violation of Section 8(b) (4) (i) and (ii) (B) ofthe Act, ILA induced employees of Association members toengage in refusals in the course of their employment to handleor work on certain containers and, by threats, also coercedand restrained their employers, an object thereof being toforce certain Association members to cease doing businesswith other members and, in turn, to force these other mem-bers to cease doing business with Naval Supply Center,thereby bringing pressure to bear on Naval Supply Center tohave the disputed work performed by ILA members.12IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activitiesof ILAset forth in section III,above,occur-ring in connection with the operations described in section I,above,have a close, intimate, and substantial relationship totrade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.Upon the basis of the foregoing findings of fact and uponthe entire record in the cases,Imake the following:CONCLUSIONS OF LAW1.EachRespondent is a labor organization within themeaning of Section 2(5) of the Act.2.AmericanExport, U.S. Lines,Southern,A & G, andNIT are employersengaged in commerce within the meaningof Section2(6) and(7) of the Actin industries affectingcommerce within the meaning of Section 8(b) (4) of the Act.3.By inducing and encouraging individuals employed bySouthern,A & G, and NITto engage in a strike or refusalin the course of their employment to use,manufacture, pro-1°TheBoard has jurisdiction to interpret a collective-bargaining contractto the extent necessary to resolve an unfair labor practice charge under theAct N.L.R.B. v. C & C. Plywood Corp.,385 U.S. 421, andN.L.R.B. v AcmeIndustrialCompany,385 U S. 43211See alsoILA's letter of November 10, 1970, tothe Association whichdefines "beneficial owner" as "a person who is the ultimate owner entitledto thebeneficial use, enjoyment,possession and title to the cargo."11Nor need there be an actual disputewithNaval Supply Center or ademand upon it for theactivity to fall withinSection 8(b) (4) (B)so longas Naval Supply Center orits employees was the actual objective of ILA 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDcess, transport, or otherwise handle the work on goods, arti-cles,materials,or commodities or to perform services, andalso by coercing and restraining said companies,where anobject thereof was to force or require Southern, A & G, andNIT tocease doing businesswith American Export and U.S.Lines to force or require American Export and U.S. Lines tocease doing business with Naval Supply Center, Respondentshave engaged in unfair labor practices within the meaning ofSection 8(b) (4) (i) and (ii) (B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.Except as found above, Respondents have not engagedin any other unfair labor practices alleged in the complaint.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices proscribed by Section 8(b) (4) (i) and (ii) (B)of the Act, I shall recommend that they be ordered to ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.[Recommended Order omitted from publication.]APPENDIX AICONTAINERIZATIONContainers owned or leased by Employer-signatory mem-bers(including containers on wheels) containingLTL loadsor consolidated full-container loads, which are destined for orcome from, any person (including a consolidator who stuffscontainers of outbound cargo or a distributor who stripscontainers of inbound cargo and including a forwarder, whois either a consolidator of outbound cargo or a distributor ofinbound cargo) who is not the beneficial owner of the cargo,and which either comes from or is destined to any pointwithin a 50-mile radius from the center of any North AtlanticDistrict port shall be stuffed and stripped by ILA longshorelabor at longshore rates on a waterfront facility under theterms and conditions of the General Cargo Agreement.(Rules on Containers are listed below.)IIRULES ON CONTAINERSThe following provisions are intended to protect and pre-serve the work jurisdiction of longshoremen and all otherILA crafts at deepsea piers or terminals. To assure compli-ance with the collective bargaining provisions the followingrules and regulations shall be appliedA. Definitions and Rule as to Containers CoveredStuffing-meansthe act of placing cargo into a con-tainerStripping-meansthe act of removing cargo from acontainerLoading-meansthe act of placing containers aboarda vesselDischarging-meansthe act of removing containersfrom a vessel.These provisions relate solely to containers meeting eachand all of the following criteria:1.Containers owned or leased by employer-signatorymembers (including containers on wheels) which containLTL loads or consolidated full container loads.2. Such containers which come from or go to any person(including a consolidator who stuffs containers of outboundcargo or a distributor who strips containers of inbound cargoand including a forwarder, who is either a consolidator ofoutbound cargo or a distributor of inbound cargo) who is notthe beneficial owner of the cargo.3.Such containers which come from or go to any pointwithin a geographical area of any port in the North AtlanticDistrict described by a 50-mile circle within its radius extend-ing out from the center of each port. It is understood that thecenter of Hampton Roads will be defined as Middle GroundLight.B. Rule of Stripping and StuffingApplied toSuch ContainersA container which comes within each and all of the criteriaset forth in "A" above shall be stuffed and stripped by ILAlongshore labor. Such ILA labor shall be paid and employedat longshore rates under the terms and conditions of theGeneral Cargo Agreement. Such stuffing and stripping shallbe performed on a waterfront facility, pier or dock. No con-tainer of cargo shall be stuffed or stripped by ILA longshorelabor more than once. Notwithstanding the above provisions,LTL loads or consolidated container loads of mail, ofhousehold goods with no other type of cargo in the container,and of personal effects of military personnel shall be exemptfrom the rule of stripping and stuffing.C. Rules on No Avoidanceor EvasionThe above rules are intended to be fairly and reasonablyapplied by the parties. To obtain nondiscriminatory and fairimplementation of the above, the following principles shallapply.1.Agreement in the Port as to the geographic area asprovided in "A (3)" is based on present LTL movementpatterns in the port. Should any person, firm or corporation,for the purpose of evading the provisions of "B" hereof, seekto change such pattern by shifting its operations to, or com-mencing new operations at, a point outside agreed-upon geo-graphic area, then either party may raise the questionwhether said point should be included within thesaid geo-graphic area, then either party may raise the questionwhether said point should be included within the said geo-graphic area,and upon agreement that the purpose of theshift in its operations was to evade the provisions of "B", thensaid point shall be deemed to be within the said geographicarea for the purpose of these rules.2.Containers owned or leased by companies which areaffiliated either directly or through a holding company withan employer-member shall be deemed to be containers ownedor leased by employer-members. Affiliation shall include sub-sidiaries and/or affiliateswhich are effectively controlled bythe employer-member, its parent, or stockholders or either ofthem.3. It shall be the obligation of employer-members to clearlymark each container's documentation as to whether or not itis an"A" container which is to stuffed and stripped at thewaterfront facility (pier or dock).4.Each employer-member shall keep records of each con-tainer supplied to a consolidator or other non-owner of cargo,located within the agreed geographic area, and such recordshall be available to the Committee provided in (7) below.With respect to all containers received at or delivered fromthe vessel, a record of the same shall be made by ILA Check-ers or Clerks.5.Failure to stuff or strip a container as required underthese rules will be considered a violation of the contractbetween the parties. Use of improper, fictitious or incorrectdocumentation to evade the provisions of "B" shall also beconsidered a violation of the contract. If for any reason acontainer is no longer at the waterfront facility at which itshould have been stuffed or stripped under the rules then the LONGSHOREMEN'S ASSOC,LOCAL1248281steamship carrier found guilty of intent to cause improper,fictitious, or incorrect documentation to evade the provisionsof "B" above shall pay to the joint Welfare Fund $150 00 percontainer which should have been stuffed or stepped.6. If any shippers or their agents who have at any timeused, are now using, or in the future use containers owned orleased by employer-members, hereafter use containers notowned or leased by employer-members, for the purpose ofevading the provisions of "B" hereof, then, the containers soused shall be considered to be within "A" and "B".7.A committee represented equally by management andUnion shall be formed and shall have the responsibility andpower to hear and pass judgment on any violations of theserules.Any inability to agree shall be processed as a grievanceunder the applicable contract except as limited by "C (8)"hereof.8. If the purpose of protecting and preserving the presentwork jurisdiction of longshoremen and all other deepsea ILAcrafts over any containers loaded with LTL cargo, or con-solidated full container loads as defined herein is not accom-plished by the provisions of these rules on containers, theneither party shall have the right to renegotiate these provi-sions or any part thereof by giving notice to the other party.This provision shall not be subject to arbitration. Pendingrenegotiation and settlement of the given dispute, the em-ployees may decline to work the specific containers involvedin the dispute and such refusal to work shall not be subjectto arbitration. The renegotiation referred to above will not besubject to arbitration. Interpretation of this provision shallnot be determined by an arbitrator but by a court of compe-tent jurisdiction.This Agreement settled and agreed upon this 20th day ofFebruary, 1969.